Name: Commission Regulation (EEC) No 2271/89 of 26 July 1989 fixing the specific levies on beef and veal from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 89 Official Journal of the European Communities No L 216/67 ­ COMMISSION REGULATION (EEC) No 2271/89 of 26 July 1989 fixing the specific levies on beef and veal from Portugal down detailed implementing rules and fixes the specific levies applicable to trade in beef and veal in the case of Portugal ; Whereas, in the light of the arrangements set out in Regulation (EEC) No 588/86, the specific levies appli ­ cable in respect of the beef and veal imports concerned should be as shown in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 272 thereof, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal Q, as last amended by Regula ­ tion (EEC) No 571 /89 (2), and in particular Articles 10 (1 ), 11 ( 1 ) and 12 (8) thereof, Whereas in accordance with Article 272 ( 1 ) and (2) of the Act of Accession the arrangements applicable, during the first stage, by the Community as constituted at 31 December 1985 in respect of imports of products from Portugal must be those that it applied to Portugal before accession, account being taken of any price alignment that may have taken place during the first stage ; whereas the levies in question should therefore be fixed ; Whereas Commission Regulation (EEC) No 588/86 (3), as last amended by Regulation (EEC) No 1829/89 (4), lays HAS ADOPTED THIS REGULATION : Article 1 The specific levies applicable in the case of imports from Portugal into the Community as constituted at ^1 December 1985 shall be as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 7 August 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 57, 1 . 3. 1986, p. 45. (4) OJ No L 177, 24. 6. 1989, p. 1 . No L 216/68 Official Journal of the European Communities 27. 7. 89 vlAW £JT to the Commission Regulation of 26 July 1989 fixing the specific levies on imports of beef and veal from Portugal (ECU/100 kg) CN code Amount of thespecial levies 0102 90 10 26,42 0102 90 31 26,42 0102 90 33 26,42 0102 90 35 26,42 0102 90 37 26,42 0201 10 10 49,85 0201 10 90 49,85 0201 20 21 49,85 0201 20 29 49,85 0201 20 31 39,88 0201 20 39 39,88 0201 20 51 59,82 0201 20 59 . 59,82 0201 20 90 74,78 0201 30 85,74 0202 10 00 44,87 0202 20 10 44,87 0202 20 30 35,89 0202 20 50 55,83 0202 20 90 67,30 0202 30 10 55,83 0202 30 50 55,83 0202 30 90 77,27 0206 10 95 85,74 0206 29 91 77,27 0210 20 10 74,78 0210 20 90 85,74 0210 90 41 85,74 0210 90 90 85,74 1602 50 10 85,74 1602 90 61 85,74